Citation Nr: 1029061	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  04-25 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a psychiatric 
disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to December 
1970, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In 
that decision, the RO denied entitlement to service connection 
for PTSD, anxiety/sleep disorder, and coronary artery disease.  

In September 2007, the Board granted the Veteran's petition to 
reopen the claim for service connection for a heart disability 
and remanded the claims for further development.

In January 2010, the Appeals Management Center (AMC) granted 
service connection for that disability, and thereby resolved the 
appeal.

On October 13, 2009, in accordance with authority provided in 38 
U.S.C.A § 1116 (West 2002), the Secretary of Veterans Affairs 
announced his decision to establish presumptions of service 
connection, based upon exposure to herbicides within the Republic 
of Vietnam during the Vietnam era, for three new conditions:  
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C.A § 1116, VA will issue 
regulations through notice and comment rule-making procedures to 
establish the new presumptions of service connection for those 
diseases.  Those regulations will take effect on that date that a 
final rule is published in the Federal Register.  Until that 
time, VA does not have authority to establish service connection 
and award benefits based upon the planned new presumptions.  On 
November 20, 2009, the Secretary of Veterans Affairs directed the 
Board to stay action on all claims for service connection that 
cannot be granted under current law but that potentially may be 
granted based on the planned new presumptions of service 
connection for ischemic heart disease, Parkinson's disease, and B 
cell leukemias based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era.  As this appeal 
contains at least one claim that may be affected by these new 
presumptions, the Board must stay action on that matter in 
accordance with the Secretary's stay.  Once the planned final 
regulations are published, the adjudication of any case or claim 
that has been stayed will be resumed.  

As the Veteran has been diagnosed as having lateral ischemia and 
is presumed to have been exposed to herbicides during his service 
in Vietnam, his claim for service connection for a heart 
disability is subject to this stay.
Where a Veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2009) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
Veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
The issues of entitlement to service connection for a 
prostate disability, a bilateral kidney disability, and 
arthritis and entitlement to a TDIU have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  


FINDING OF FACT

The Veteran does not have a current psychiatric disability other 
than PTSD.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability 
other than PTSD are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in February 2003, the RO 
notified the Veteran of the evidence needed to substantiate his 
claim for service connection for a psychiatric disability.  This 
letter also satisfied the second and third elements of the duty 
to notify by delineating the evidence VA would assist him 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  
The Veteran has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claim, 
in a September 2007 letter.  The timing deficiency with regard to 
this letter was cured by readjudication of the claim in a January 
2010 supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007). 
 
The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, pertinent 
service personnel records, all of the identified post-service VA 
treatment records, and some of the identified private medical 
records.  In addition, he was afforded VA examinations for a 
psychiatric disability.

In March and May 2003, the RO attempted to obtain the Veteran's 
private treatment records from Dr. Biers and Dr. Urban, however 
no response was received from these treatment providers.  In May 
2003, VA asked the Veteran for copies of any treatment records in 
his possession.  The Veteran responded that he had no further 
records to submit.  Therefore, VA determined that any further 
efforts to obtain such records would be futile.  38 C.F.R. 
§ 3.159(c)(1) (2009).

In a February 2008 written statement (VA Form 21-4138), the 
Veteran stated that he was retired and "on disability."  VA is 
only obligated to seek relevant records that are adequately 
identified.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2)(i).  
The February 2003 letter told the Veteran to report sufficient 
information about any records held by Federal agencies.  He has 
not reported receipt of Social Security disability benefits or 
otherwise elaborated on the benefits received.  


Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also 
interpreting 38 U.S.C. § 1131 as requiring the existence of a 
present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of 
the condition at some time during the appeals period.  Gilpin v. 
West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement 
that there be a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim, even though the disability subsequently 
resolves).

The evidence does not demonstrate a current psychiatric 
disability other than the service-connected PTSD.  A July 2009 VA 
examination report indicates that he was diagnosed as having 
anxiety disorder not otherwise specified.  However, a December 
2009 VA examination report indicates that the Veteran was 
diagnosed as having chronic PTSD and that this diagnosis was 
considered a further clarification and specification of the 
previous diagnosis of anxiety disorder not otherwise specified.  
In other words, the medical evidence reveals that the diagnoses 
of "anxiety disorder not otherwise specified" and "PTSD" are 
synonymous in this case and are considered the same disability.

There is no other medical evidence of a psychiatric disability 
other than PTSD, and neither the Veteran nor his representative 
has alluded to the existence of any such evidence.  The Veteran 
has contended that treatment records show findings of a sleep 
disorder, but these records contain no such notations.  As the 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation and a current psychiatric 
disability other than PTSD has not been demonstrated, the claim 
must be denied.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303. 


ORDER

Entitlement to service connection for a psychiatric disability 
other than PTSD is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


